Citation Nr: 1617175	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  09-40 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus, type II. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1967 to February 1971 with service in the Republic of Vietnam from May 1968 to May 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for peripheral neuropathy of the right and left upper extremities.


FINDING OF FACT

The Veteran does not have peripheral neuropathy of his upper extremities, but does have carpal tunnel syndrome, which did not onset in service or within one year of service, is not etiologically related to service, and is neither due to or aggravated by his service-connected diabetes mellitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for peripheral neuropathy of the right upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for peripheral neuropathy of the left upper extremity have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

For veterans who served for ninety days or more during a period of war, service connection may also be granted for certain chronic disabilities if they are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  For the showing of a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from isolated findings.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

As an alternative to the nexus requirement, service connection for these chronic disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).   See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, carpal tunnel syndrome is considered among the diseases for which the presumption and continuity of symptomatology may be applied.  See M-21, Part IV.ii.2.B.2.b (listing carpal tunnel syndrome as among the organic diseases of the nervous system).

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1) (2015).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2015).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A review of the record shows that the Veteran was evaluated in April 2008 for complaints of tingling and weakness of the upper extremities and tingling in his feet, and that he was diagnosed as having diabetic neuropathy and prescribed medications for the same.  Records do not indicate an electromyography (EMG) was performed prior to the diagnosis and the records do not specify whether the diagnosis was in reference to his upper extremities, lower extremities, or both.

At the Veteran's October 2008 VA compensation and pension examination, the Veteran was found to have no peripheral neuropathies of the upper extremities.  The Veteran did report some intermittent numbness in his left hand that began approximately a year prior.  On testing, his bicep and tricep reflexes were 2+ bilaterally, he had normal ten gram monofilament sensation in the fingers, normal vibratory sensation of the fingers, normal position sense to the fingers, and a negative Tinel sign at the elbow and wrist.  The examiner found that the Veteran did not have peripheral neuropathy or carpal tunnel syndrome, but rather that his intermittent symptoms to the left hand were most consistent with his nonservice-connected cervical spine disability.

In May 2014 the Veteran was afforded another VA compensation and pension examination.  The examiner noted that the recently completed EMG indicated bilateral medial nerve entrapment at the wrist but no evidence of cervical radiculopathy and no diabetes-related peripheral neuropathy.  The examiner opined that the Veteran has bilateral carpal tunnel system that is less likely than not caused by service or his service-connected diabetes mellitus.  He noted the 2008 diagnosis was made based on the Veteran's subjective report of his symptoms.

The examiner explained that peripheral neuropathies in diabetes are due to vasculitis and subsequent ischemia or infarction of nerves.  Entrapment neuropathies are highly prevalent in the diabetic population, and carpal tunnel syndrome, which occurs as a result of median nerve compression under the transverse carpal ligament, is the most common entrapment neuropathy encountered in diabetic patients.  However, while this association exits, there is no causation evidence in patients without vasculitis and neural ischemia.  Without any evidence diabetic peripheral neuropathy changes on EMG, the examiner stated that it is unlikely the ischemia or vasculitis are present.  The examiner concluded the most likely etiology of the Veteran's CTS is mechanical compression of the median nerve at the wrist, therefore it is less likely than not that his CTS is caused by military service or his diabetes mellitus.

The examiner further opined that it is less likely than not that the Veteran's CTS is aggravated by his diabetes mellitus.  The examiner explained that the main morphological features of established diabetic-related peripheral neuropathy includes a combination of demyelination and axonal degeneration of sensory and motor myelinated fibers and is more likely to affect the more distal rather than proximal nerve, which are not indicated by the Veteran's EMG.  The examiner concluded that since there is no evidence of diabetes-related peripheral neuropathy in other nerves on EMG, it is unlikely the diabetes mellitus selectively affected only the median nerves.

The examiner also opined that as the Veteran's EMG did not indicate cervical radiculopathy and there is no history of a procedure to correct cervical radiculopathy, it is less likely than not that the condition ever existed.  However, if cervical radiculopathy was present, as indicated by the 2008 VA examination, it is unlikely it was aggravated by the Veteran's diabetes mellitus.

The Board finds that the 2014 VA examiner's opinion, which is the only diagnosis and opinion based on EMG findings, to be the most probative.  While the Veteran was initially diagnosed with diabetic neuropathy by his primary care physician, records suggest the diagnosis was based only on the Veteran's subjectively reported symptoms rather than objective testing of the nerves.  The EMG completed in 2014 supports that the Veteran's reported symptoms were not caused by diabetic neuropathy or cervical radiculopathy, as suggested by the 2008 VA examiner, but rather CTS.  The Board finds the 2014 diagnosis by the VA examiner to be well-reasoned and supported by the most complete evidence.  In rendering his diagnosis, the examiner considered the Veteran's VA treatment records showing a diagnosis of diabetic neuropathy and his 2008 VA examination showing a diagnosis of cervical radiculopathy, but adequately explained why those diagnoses were not supported by the EMG findings.

The Board acknowledges the Veteran's own opinion that he has diabetic neuropathy in his upper extremities, and notes that he is competent to report such subjective symptoms as tingling in his upper extremities.  However, as lay person, the Veteran does not have the education, training and experience to offer such a medical diagnosis.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau, 492 F.3d at 1376-77.  The Board finds the 2014 VA examiner fully considered the subjective symptoms reported by the Veteran, as well as conducted all medically appropriate testing, and subsequently offered the most probative diagnostic opinion in this case.

The Board further observes that the Veteran reported the onset of his tingling symptoms in approximately 2007, which is many years after service discharge.  There is no lay or medical evidence of symptoms in service or within one year of service with persistence or recurrence since then.  Thus, the Board finds no basis to award service connection on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.307, or continuity of symptomatology under 38 C.F.R. § 3.303(b).

Therefore, the Board finds that a preponderance of the evidence is against finding that the Veteran has diabetic neuropathy.

Further, the 2014 VA examiner, again with consideration of the newly-completed objective testing, opined, with well-reasoned rationale, that the Veteran's CTS was neither caused nor aggravated by his service or service-connected diabetes mellitus.  The Board finds that opinion to be entitled to significant probative weight.  The Veteran reported his CTS symptoms began well after his separation from service, and the 2014 VA examiner explained why the EMG testing does not show that the condition was caused or aggravated by the Veteran's diabetes mellitus.

Based on the forgoing, the Board finds that a preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in May 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records and VA treatment records.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examinations in October 2008 and May 2014.  The Board finds the May 2014 VA examination was thorough and adequate and provides a sound basis upon which to base a decision with regard to the Veteran's claim.  The examiner, a medical professional, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  Therefore, the Board finds that the examination is adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for peripheral neuropathy of the right upper extremity is denied.

Service connection for peripheral neuropathy of the left upper extremity is denied.




____________________________________________
T. Mainelli
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


